Case 4:20-cr-00027-RBS-LRL Document 33 Filed 03/11/21 Page 1 of 2 PagelD# 208

 

[ FILED
|

IN THE UNITED STATES DISTRICT COURT MAR
FOR THE EASTERN DISTRICT OF VIRGINIA

es

  

4 | 0? |

  

 

 

 

 

N rt News Divisi | CLERIC US DISTRICT COURT
ewport News Division | CLERK, ! ist a TF gi
UNITED STATES OF AMERICA ) -
)
V. ) Criminal No. 4:20CR027
)
JOSEPH M. CHERRY, II, )
)
Defendant. )
)
RESTITUTION ORDER
1, Pursuant to 18 U.S.C § 3663A(a)(1), the defendant is ordered to pay restitution in the
amount of $57,303.29.
2. The amount of restitution paid to any victim, collectively, shall not exceed the victim’s

total loss from the offenses of conviction.

ay The Clerk of Court shall forward all restitution payments to: U.S. Small Business
Administration, Office of Disaster Assistance, Processing and Disbursement Center,
14925 Kingsport Road, Fort Worth, TX 76155.

4, Interest: h
Y __ is waived.

accrues as provided in 18 U.S.C § 3612(f).

D: Notwithstanding any other provision of this Restitution Order or the sentence imposed,
including the directive to make periodic payments, restitution is due in full and payable
immediately from assets known and unknown and including assets identified in the
Presentence Report. The Government may enforce restitution at any time.

6. If incarcerated, the Court encourages the defendant to participate in the Bureau of
Prisons’ Inmate Financial Responsibility Program, to comply with the provisions of the
financial plan, and to meet the defendant’s financial obligation, pursuant to 28 C.F.R. §
545.10-11.

te If restitution is not paid in full immediately, the defendant shall pay to the Clerk at least
$ 3$6-0%per month or 25 percent of net income, whichever is greater, beginning 60

Uy days after release from any period of confinement, or 60 days after sentencing if no
confinement is imposed.
Case 4:20-cr-00027-RBS-LRL Document 33 Filed 03/11/21 Page 2 of 2 PagelD# 209

8. All payments shall be made to the Clerk of Court, United States District Court, 2400
West Avenue, Newport News, Virginia 23607.

gq. Within 30 days of (a) any change of name, residence, or mailing address; and/or (b) any
material change in economic circumstances that affects the ability to pay restitution, the
defendant shall notify the Clerk of Court and the United States Attorney’s Office,
Financial Litigation Unit, 8000 World Trade Center, Norfolk, Virginia 23510.

10. No delinquent or default penalties will be imposed except upon Order of the Court.

ENTERED this \\
at Newport News, Virginia
WE ASK FOR THIS:

Raj Parekh
Acting United States Attorney

7S, Wh En ©

Brian J. Samuels

Assistant United States Attorney
United States Attorney’s Office

721 Lakefront Commons, Suite 300
Newport News, Virginia 23606
Telephone 757- 591-4000
brian.samuels@usdoj.gov

day of March 2021.

 

Is} ~CR.

Rebecca Beach Smith
Senior United States District Judge

 

Honorable Rebecca Beach Smith
Senior United States District Judge

SEEN AND AGREED:

Cpe

Joséph M. Cherry, II
Defendant

Lawrence Hunter Woodward, Jt.
Counsel for Defendant

317 30th Street

Virginia Beach, VA 23451
Telephone: 757-671-6004
lwoodward@srgslaw.com
